Citation Nr: 1530822	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  13-34 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to March 21, 2011, from July 1, 2011, to June 4, 2013, and October 1, 2013, to December 4, 2013, and in excess of 30 percent from February 1, 2015, for the service-connected left knee disability, to include extensions of temporary total ratings.

2.  Entitlement to an initial rating in excess of 10 percent prior to December 7, 2012, and in excess of 10 percent from April 1, 2013, for osteoarthritis of the right knee.

3.  Entitlement to a total disability rating based upon individual unemployability due to the service-connected knee disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Marine Corps League



ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1971 to December 1974.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

By way of background, service connection was established for the Veteran's left and right knee disabilities in a December 2011 rating decision.  The Veteran subsequently expressed disagreement with the 10 percent ratings assigned for these conditions.  Throughout the course of the appeal period, the Veteran has undergone a total of 5 knee surgeries.  Specifically, the Veteran underwent 3 surgeries on his left knee in March 2011, June 2013 and December 2013, as well as 2 surgeries on his right knee in December 2012 and March 2015.  

Following a comprehensive review of the records, it appears all the Veteran's above-noted surgeries were performed by his treating orthopedic surgeon at Community Orthopedic Surgery.  However, it does not appear the records for the Veteran's June 2013 left knee arthroscopic surgery have been obtained and associated with the electronic record.  Interestingly, the Board observes that the RO assigned a temporary 100 percent rating for three months following this surgery.  The Veteran then underwent a total knee replacement of his left knee just two months after the cessation of his temporary 100 percent evaluation.  These records must be obtained, as they likely will contain material evidence that could bear on the ratings assigned for the left knee.  

The issues of entitlement to an extension of a 38 C.F.R. § 4.30 temporary total  rating beyond July 1, 2011, for the Veteran's left knee disability, as well as entitlement to a temporary 100 percent rating following a total left knee replacement pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055 were raised in July 2012 and May 2015 statements.  The record does not reflect that the RO has responded to these requests or addressed them in a Statement of the Case.  Therefore, the Agency of Original Jurisdiction (AOJ) should do so before the Board decides the left knee claim.  

As the missing records discussed above could contain evidence relevant to the rating assigned for the right knee, that issue also cannot be decided at this time.  In this regard, the Board does note that the Veteran's surgeon did state the Veteran had no evidence of right knee instability, and his range of motion was 0-135 degrees prior to his initial December 2012 arthroscopic surgery.  The Veteran was assigned a temporary 100 percent convalescence rating for three months following this surgery.  Therefore, the above-referenced medical records may also contain functional findings of the Veteran's right knee following the December 2012 surgery, which will be relevant to the ratings assigned for that knee. 

Finally, the Board observes that the Veteran has twice indicated he was unemployable as a result of his service-connected disabilities.  Initially, the Veteran's Vocational Rehabilitation notes, which were obtained in October 2012 show he inquired about filing for IU.  Then, in a July 2013 VA Form 21-4138 the Veteran stated he was unable to "walk well" and "unable to work".  Thus, it appears that the Veteran is claiming to be unemployable due to his service-connected knee disabilities.  The Board has jurisdiction over the claim for a TDIU if it is based on the disabilities at issue in this appeal.  See VAOGCPREC 6-96.  Therefore, further clarification from the Veteran and further action by the AOJ are required with respect to the TDIU issue.


On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or AMC should provide the Veteran with all notice required in response to his TDIU claim.  It should also request him to specify if he is claiming to be unemployable due to all of his service-connected disabilities, due to his service-connected bilateral knee disability, or some other combination of service-connected disabilities.  It should provide him with the appropriate form to claim entitlement to a TDIU and request him to complete and return it. 

2.  The RO or AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to specifically include all private treatment records from Community Orthopedic Surgery.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  The RO or AMC should undertake any other development it determines to be warranted, to specifically include any development necessary to properly adjudicate the Veteran's TDIU claim.

4.  Then, the RO or AMC should adjudicate the issues on appeal, to include whether extension of temporary total ratings for the Veteran's left knee disability are warranted and, if appropriate, whether a TDIU based on the disabilities at issue in this appeal is warranted.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  

5.  If the Veteran has not been granted a TDIU based on the disabilities at issue in this appeal and is seeking a TDIU based on the disabilities at issue in this appeal and other service-connected disabilities, the RO or AMC should adjudicate that claim and inform the Veteran of his appellate rights with respect to the decision.

Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                        (CONTINUED ON NEXT PAGE)




This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





